   Case 17-40573-elm13 Doc 86 Filed 05/30/19                 Entered 05/30/19 16:26:12         Page 1 of 1
OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
6851 N.E. Loop 820, Suite 300
North Richland Hills, TX 76180-6608
(817) 770-8500
(817) 498-1362 FAX

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

IN RE:                                                 §                CASE NO: 17-40573-ELM
                                                       §
SUN CHA URIEGAS                                        §
                                                       §                CHAPTER 13
                                                       §
                                                       §
    DEBTOR                                                              JUDGE EDWARD L MORRIS



         NOTICE OF WITHDRAWAL OF TRUSTEE'S RESPONSE TO MOTION TO DISMISS



NOTICE IS HEREBY GIVEN that Tim Truman, Trustee hereby WITHDRAWS the "TRUSTEE'S
RESPONSE TO MOTION TO DISMISS" Docket Entry No. 85 filed on or about May 28, 2019.



                                          CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the foregoing “NOTICE OF WITHDRAWAL OF TRUSTEE'S
RESPONSE TO MOTION TO DISMISS” was served on the parties listed below in the manner listed below on or
before May 31, 2019:


BY FIRST CLASS MAIL:
SUN CHA URIEGAS, 7055 DEER RIDGE DR, FORT WORTH, TX 76137-0000
ELECTRONIC SERVICE:
MARILYN D GARNER, 2007 E LAMAR BLVD STE 200, ARLINGTON, TX 76006
KURTZMAN STEADY, 401 S 2ND ST #200, PHILADELPHIA, PA 19147
LINEBARGER GOGGAN BLAIR & SAMPSON LLP, 2777 N STEMMONS FWY #1000, DALLAS, TX 75207
SYNCHRONY BANK, C/O PRA RECEIVABLES MANAGEMENT, PO BOX 41021, NORFOLK, VA 23541
PERDUE BRANDON FIELDER COLLINS AND MOTT, 500 E BORDER ST #640, ARLINGTON, TX 76010
United States Trustee, 1100 COMMERCE STREET, ROOM 976, DALLAS, TX 75242



                                                                 Respectfully submitted,

                                                                 By: /s/ Tim Truman
                                                                 Tim Truman
                                                                 State Bar No. 20258000
                                                                 6851 N.E. Loop 820, Suite 300
                                                                 North Richland Hills, TX 76180-6608
                                                                 (817) 770-8500
